DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-21, 23, 24, 26, 27, 29-31, 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmalbuch et al (US2015/0236431).
Schmalbuch et al discloses a window assembly (abstract) comprising a first glass pane
(1; para. 0031; Figure 8), a first terminal connector (3; abstract) in mechanical communication
with first glass pane (Figure 8) and having a base portion (surface of 3 above solder 4; Figure 8)
with a first surface that faces a major surface of the first glass pane (1) and separated via solder (4) with a center portion between first and second edge portion (Figure 8) wherein center
portion is curved and closer to major surface than edge portions and solder is thicker at edge
portions versus center portion (Figure 8), center portion is curved and is first and second edge
portions are in an oblique relationship with major surface of glass pane (Figure 8), first and
second portions extend from edge of center portion and are sloped (Figure 8), center portion
extends from edge of first surface to an opposite edge of first surface (Figure 8), curved portion
is closest to major surface (Figure 8), solder is lead-free (para. 0041), curved portion comprises
a radius (Figure 8), curved portion extends parallel of the lower edge of first glass pane (Figure
8), center portion separates first and second edge portions (Figure 8), first terminal is in a space
apart parallel relationship with first glass pane (Figure 8), first terminal connector has a
thickness of 2 mm or less (para. 0017), glass pane has a thickness of 3mm or less (para. 0031), a wire (5) having a sheath covered portion and an exposed portion wherein first terminal connector is attached to exposed portion and having a proximal edge from which wire extends and a distal edge (para. 0076), first terminal connector (3) includes an upper portion (portion below B in Figure 3)  separated from a base portion (8) by exposed wire portion (5; Figure 3) wherein upper portion includes a first upper portion member having a first end (left side of upper portion in Figure 3) and a second upper portion having a second end (right side of upper portion in Figure 3) wherein first and second ends are adjacent one another (center where two ends meet in Figure 3), base/center portion (8) faces glass and separated by solder (4) and nearer to glass than proximal and distal edge (Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 25, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalbuch et al in view of Snider et al (US2018/0079379) and further in view of Dickason et al (US3579243).
Schmalbuch et al discloses all of the recited subject matter except a second terminal, insulating sheath, an exposed portion attached to terminal, busbars, potting layer, polymeric
interlayer and second pane of glass. Snider et al discloses a second terminal (122), an insulating
sheath (120), an exposed portion attached to terminal (Figures 3 and 4), bus bars (114b) and
Dickason et al discloses a potting layer, a polymeric interlayer and second pane (abstract). It
would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to have included a second terminal, an insulating sheath, an exposed portion
attached to terminal, busbars of Snider et al along with potting layer, polymeric interlayer and
second pane of glass of Dickason et al in the window assembly of Schmalbuch et al because, a
second terminal, an insulating sheath, an exposed portion attached to terminal, busbars,
potting layer, polymeric interlayer and second pane of glass allow for a more stable and secure
connection.

Response to Arguments
Applicant's arguments filed 12/28/22 have been fully considered but they are not persuasive. Applicant argues first and second edges do not extend from edge to center.  Using broadest reasonable interpretation, Examiner submits Figure 8 discloses first and second edges of connector extending to a center portion wherein center portion encompasses the downwardly curved portions closest to glass pane and the upwardly curved portions which touch in the middle at a central point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/April 9, 2022							Primary Examiner, Art Unit 3761